Citation Nr: 0726258	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hallux valgus deformity with callus and bunion 
formation.

2.  Entitlement to service connection for a lumbar spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which confirmed a previous 
denial for hallux valgus deformity with callus and bunion 
formation.  The same decision also denied service connection 
for a lumbar spine condition.

The veteran presented testimony before the Board in September 
2006.  The transcript has been obtained and associated with 
the claims folder.  

The claim of entitlement to service connection for a lumbar 
spine condition and the de novo claim for hallux valgus 
deformity with callus and bunion formation are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Evidence submitted since a September 1995 rating decision, 
which denied service connection for hallux valgus deformity 
with callus and bunion formation, was not previously 
submitted to agency decisionmakers, is neither cumulative nor 
redundant and, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  



CONCLUSION OF LAW

Evidence received since the final September 1995 rating 
determination, wherein the RO denied the veteran's claim of 
entitlement to service connection for hallux valgus deformity 
with callus and bunion formation is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for hallux valgus 
deformity with callus and bunion formation, and the finding 
that remand for additional development of the claim on the 
merits is required, the Board finds that further discussion 
of VCAA compliance is not warranted at this time.

Analysis

The veteran seeks to reopen a claim for service connection 
for hallux valgus deformity with callus and bunion formation 
first denied by the RO in September 1995.  The veteran did 
not appeal that decision and it became final.  38 C.F.R. 
§ 20.1103 (2006).  He filed a claim to reopen in April 2003, 
which was denied in a July 15, 2003 decision as the evidence 
submitted was not new and material.  Shortly thereafter, the 
veteran submitted additional evidence which was held to be 
new and material by the July 2, 2004 rating decision.  The 
veteran appealed the July 2004 decision in May 2005.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its September 1995 rating 
decision, the RO denied service connection for hallux valgus 
deformity with callus and bunion formation on the basis that 
callus formation pre-existed service and there was no 
evidence of permanent in-service aggravation.  The RO further 
found that a hallux valgus deformity with bunion formation 
was not shown in service.  Of record at the time of the 
September 1995 rating decision were the veteran's service 
medical records which show the veteran reported foot trouble 
on his December 1979 enlistment medical history.  The 
examiner noted the veteran had callus formation on both feet.  

During service the veteran complained of bilateral callus 
formation, plantar warts, and blisters in 1980 and 1981.  He 
underwent debridement on multiple occasions.  The veteran 
reported foot trouble on February 1981 and July 1984 reports 
of medical history.  The examiner noted in July 1984 that the 
veteran had treatment as needed for callus formation.  The 
veteran reported calluses on his separation report of medical 
history.  No physical findings were made.

VA outpatient records dated in November 1992 show the veteran 
was treated for calluses.  Upon VA examination in June 1995, 
the veteran was diagnosed with bilateral callus formation, 
bunion formation, and hallux valgus deformity.  

Evidence submitted subsequent to the September 1995 rating 
decision includes VA outpatient treatment records dated 
between 2001 and 2004 which contain complaints of bilateral 
calluses.  The veteran was variously treated for right foot 
pain and moderate hallux valgus.  

In a January 2004 letter, a VA podiatrist opined it was as 
likely as not that a bunion, hammertoes, and calluses began 
while the veteran was in service. 

Lay statements indicate the veteran did not have problems 
with his feet prior to service.  They also indicate the 
veteran had problems since his discharge.

In September 2006 the veteran testified before the Board that 
his foot problems began six weeks after his enlistment.  He 
further testified that the cause of the problems were his 
military boots.

As noted previously, the September 1995 rating decision 
denied service connection for hallux valgus deformity with 
callus and bunion formation on the basis that callus 
formation pre-existed service and there was no evidence of 
permanent in-service aggravation.  The RO further found that 
a hallux valgus deformity with bunion formation was not shown 
in service.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the January 2004 letter, when considered 
by itself or with previous evidence of record, provides a 
nexus opinion and thus, relates to an unestablished fact 
necessary to substantiate the veteran's claim.  Therefore, 
the veteran's claim of entitlement to service connection for 
hallux valgus deformity with callus and bunion formation is 
reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hallux valgus deformity 
with callus and bunion formation is reopened, and to this 
extent only the appeal is granted


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for hallux valgus deformity with callus and bunion 
formation does not end the Board's inquiry.  Rather, the 
Board must now consider the merits of the claim for service 
connection.  However, the Board finds that additional 
development is necessary prior to a final adjudication of the 
merits of the veteran's de novo claim, as well as the claim 
for a lumbar spine condition.

Initially, it appears that there outstanding VA outpatient 
and/or inpatient treatment records.  According to the veteran 
and VA records already associated with the claims folder, he 
underwent surgery for his hallux valgus deformity with 
bunions on August 6, 2003.  The report of surgery has not 
been associated with the claims folder.  The veteran 
testified that he has received treatment for both of the 
claimed disorders at the North Little Rock VA Medical Center 
(VAMC) subsequent to February 2004, the last VA treatment 
notes of record.  Such outstanding records must be obtained 
upon remand.  38 C.F.R. § 3.159 (c)(2).

The veteran should also be afforded a VA examination prior to 
disposition of his claim of entitlement to service connection 
for hallux valgus deformity with callus and bunion formation 
on the merits.  38 U.S.C.A. § 5103A(d).  In this regard, 
service medical records reveal that bilateral callus 
formation was noted on the veteran's December 1979 enlistment 
report of medical history.  During service he was treated for 
bilateral callus formation, plantar warts, and blisters.  No 
bunions or hallux valgus deformities were noted.  Post-
service the veteran has been diagnosed and treated for 
bilateral callus formation, bunion formation, and hallux 
valgus deformity.  While the January 20004 VA podiatrist 
opined it was as likely as not that a bunion, hammertoes, and 
calluses began while the veteran was in service, there is no 
indication the claims file was reviewed with respect to this 
opinion. 

Thus, the veteran must be examined for the purpose of having 
a specialist express an opinion as to whether pre-existing 
callus formation was aggravated by his active duty service 
beyond the natural progress of the disease, and whether the 
current diagnosis of hallux valgus deformity with callus and 
bunion formation is related to service.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled is required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the August 2003 
report of surgery on the veteran's right 
foot performed at the Little Rock VAMC.  
All efforts to obtain these records 
should be clearly documented in the 
claims file.   

2.  Obtain VA outpatient treatment 
records of the veteran dated after 
February 2004 from the Little Rock VAMC.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

3.  Schedule the veteran for a VA foot 
examination by a specialist.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All examination findings 
should be reported in detail and a 
diagnosis of all foot disorders should be 
provided.

Following review of the claims file and 
examination of the veteran, the examiner 
should render an opinion as to whether 
pre-existing callus formation underwent a 
permanent increase in the underlying 
disability during the veteran's active 
duty service and if so, whether such 
increase was beyond the natural progress 
of the disorder.  The examiner should 
also opine whether the hallux valgus 
deformity and bunion are more likely, 
less likely, or at least as likely as not 
(50 percent probability) related to his 
active military service.  The examiner 
must supply complete rationale for any 
opinions expressed.

4.  Thereafter, readjudicate the claims 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  Appropriate time is to be 
allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


